DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/977,104 filed on 09/01/2020.
Claims 35-36 have been amended and are hereby entered.  
Claims 18-36 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 05/02/2022.

Claim Objections
Claims 24, 27, and 29 are objected to because of the following informalities:  

In claim 24, “wherein one or more processors further execute instructions to” should read “wherein the one or more processors further execute instructions to”. 
In claim 27, “wherein one or more processors further execute instructions to” should read “wherein the one or more processors further execute instructions to”. 
In claim 29, “fatigue information indicating fatigue of the occupant” should read “fatigue information indicating fatigue of the user”.

Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an output device” in claims 18 and 33-36.

“The outputter is a display, a speaker, or the like included in the HMI 30.” (Description of Embodiments – 75th paragraph)

“The terminal device 500 includes, for example, a position specifier and an outputter. The position specifier specifies a position of an own device based on signals received from GNSS satellites. In the following description, the terminal device 500 is assumed to be carried by the occupant of the own vehicle M. The outputter is, for example, a touch panel in which a display and an operation portion are integrated.” (Description of Embodiments – 112th paragraph)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-26, 28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Horita (U.S. Pub. No. 2017/0113686 A1) in view of Fukida (JP 2010164435 A) in further view of Shironaga (JP 2008216231 A).

Regarding Claim 18:
Horita teaches:
A vehicle control system comprising:, (“a traveling control system” (Horita: Technical Field – 1st paragraph))
a memory that stores instructions;, (“a memory such as a random access memory (RAM) and executes a predetermined operation program stored in the storage unit” (Horita: Description of Embodiments – 34th paragraph))
and one or more processors that execute the instructions to:, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
recognize a surrounding situation of a vehicle;, (“an externality recognition information acquisition unit that receives externality recognition information from an externality sensor ascertaining objects outside the self-vehicle including an obstacle and another vehicle on a route” (Horita: Summary of Invention – 8th paragraph))
execute automated driving in which, (“there is provided a traveling control system that is mounted on a vehicle and performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
acceleration or deceleration and steering of the vehicle are controlled, (“a steering angle or an acceleration or deceleration speed is controlled” (Horita: Description of Embodiments – 62nd paragraph))
according to the surrounding situation;, (“based on the externality recognition information received from the externality recognition information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a present position, (“Automatic parking is considered as an example of the designation of the driving behavior by the user. When the driver automatically parks the vehicle 2, an instruction for the automatic parking is output to the traveling control system 1 via the HMI such as the on-vehicle display device 20. The on-vehicle control device 10 receives information regarding the instruction via the communication unit 130, sets mode designation information to “parking mode”, and stores the mode designation information in the storage unit 120. In step 551, the driving behavior decision unit 104 recognizes the parking mode designation by the user with reference to the mode designation information. Then, the process proceeds to step 561 and the above-described process is performed. The process returns to step 551. In a case in which the driving behavior is not designated by the user (No in step 551), it is confirmed in step 552 whether the vehicle 2 arrives at a parking schedule spot. The parking schedule spot is, for example, a final or intermediate designation set in the traveling route in the automatic driving or the like.” (Horita: Description of Embodiments – 81st-82nd paragraphs, FIG. 1, 6))
by the automated driving;, (“performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
and cause an output device that is configured to output information to output proposal information regarding a proposal, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
cause the vehicle to arrive at the destination or the parking lot by the automated driving, (“A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2))
Horita does not teach but Fukida teaches:
a user arrives at the destination from the present position if it is assumed that the user boarding the vehicle gets off the vehicle and the user heads for the destination from the present position in an alternative way in place of movement of the vehicle;, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the in-vehicle device to present the walking route from the current position of the user/vehicle.)
to head for the destination in the alternative way to the user according to, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
after the user gets off the vehicle and heads for the destination by walking when the user accepted the proposal, got off the vehicle, and headed for the destination by walking according to the proposal information., (“The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 searches for the shortest route to the set destination including walking. Then, the navigation information detection / determination unit 11 transmits the route search result to the notification control unit 103 of the in-vehicle device (personal adaptation) 100b. In addition, the navigation information detection / determination unit 11 transmits the estimated arrival time to the set destination to the personal adaptation information selection unit 102. In addition, the navigation information detection / determination unit 11 transmits the macro traveling direction to the interest information update determination unit 110. Further, the personal adaptation information selection unit 102 transmits the transportation information narrowed down by the transportation type (including walking), boarding location, departure time zone, and boarding possibility to the notification control unit 103. Further, the personal adaptation information selection unit 102 reads out the action schedule of the passenger to be seen after using the transportation system from the personal adaptation DB 106 and transmits it to the notification control unit 103. Further, the Display display request acceptance determination unit 111 transmits a traffic jam / walking consideration shortest route notification ON signal to the notification control unit 103 in response to a switch operation from the display request SW (Display) 111a.” (Fukida: Description of Embodiments – 117th-119th paragraphs, FIG. 1-6) Examiner Note: The examiner is interpreting the user to further accept the proposal based on the role of the display request acceptance determination unit and response to a user action (a switch operation from the display request).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
acquire a first arrival time for the vehicle, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
acquire a second arrival time, the second arrival time being a arrival time in which, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
comparison between the first arrival time and the second arrival time,, (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 19:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the one or more processors further execute instructions to, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] output the proposal information […], (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Shironaga teaches:
[…] when the second arrival time […], (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
[…] is a predetermined time or shorter than […], (“after a predetermined time has passed” (Shironaga: Disclosure of Invention – 120th paragraph))
[…] the first arrival time., (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 20:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 19. Horita further teaches:
The vehicle control system according to claim 19, wherein the one or more processors further execute instructions to, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
Horita does not teach but Fukida teaches:
[…] acquire weather information indicating weather of an alternative route along which […], (“The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 acquires the latest weather information of the destination or relay point from the Internet N and transmits it to the interest information update determination unit 110 of the in-vehicle device (individual adaptation) 100d. . The personal adaptation information selection unit 102 acquires the latest weather from the Internet N, the weather at the latest destination or relay location, or the latest weather condition using roadside camera images and / or the own vehicle acquired from other vehicles by inter-vehicle communication.” (Fukida: Description of Embodiments – 152nd paragraph) Examiner Note: The examiner is interpreting the destination or relay point to be the alternative route in this case.)
[…] the user heads for the destination in the alternative way and changes the predetermined time […], (“The navigation information detection / determination unit 11 of the vehicle-mounted device (navigation) 10 searches for the shortest route to the set destination including walking. Then, the navigation information detection / determination unit 11 transmits the route search result to the notification control unit 103 of the vehicle-mounted device (individual adaptation) 100b. Further, the navigation information detection / determination unit 11 transmits the estimated arrival time to the set destination to the personal adaptation information selection unit 102.” (Fukida: Description of Embodiments – 117th paragraph) Examiner Note: The examiner is interpreting the estimated arrival time to be considered the predetermined time and to be updated/changed based on the alternative shortest route (by walking in this case).)
[…] according to the weather information., (“By analogy with the latest weather conditions” (Fukida: Description of Embodiments – 152nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 21:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the one or more processors further execute instructions to, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] acquire information indicating that a route along which the vehicle passes to head for the destination or the parking lot is congested […], (“A cause 403 is information regarding causes of transition of the driving behavior or the traveling control state. As the causes of the state transition, for example, causes related to surrounding obstacles such as stopped vehicles, low-speed vehicles, preceding vehicles, and pedestrians, causes related to road shapes, rules or traffic states such as curves, speed limits, signals, and congestion, and causes related to setting of a user can be considered.” (Horita: Description of Embodiments – 66th paragraph, FIG. 3))
[…] and output the proposal information according to […], (“In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
[…] when the route is determined to be congested according to the information., (“A cause 403 is information regarding causes of transition of the driving behavior or the traveling control state. As the causes of the state transition, for example, causes related to surrounding obstacles such as stopped vehicles, low-speed vehicles, preceding vehicles, and pedestrians, causes related to road shapes, rules or traffic states such as curves, speed limits, signals, and congestion, and causes related to setting of a user can be considered.” (Horita: Description of Embodiments – 66th paragraph, FIG. 3))
Horita does not teach but Shironaga teaches:
[…] a comparison between the first arrival time and the second arrival time […], (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 22:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the one or more processors further execute instructions to, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] and determine whether the proposal information is output […], (“In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Fukida teaches:
[…] acquire weather information indicating weather of an alternative route along which […], (“The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 acquires the latest weather information of the destination or relay point from the Internet N and transmits it to the interest information update determination unit 110 of the in-vehicle device (individual adaptation) 100d. . The personal adaptation information selection unit 102 acquires the latest weather from the Internet N, the weather at the latest destination or relay location, or the latest weather condition using roadside camera images and / or the own vehicle acquired from other vehicles by inter-vehicle communication.” (Fukida: Description of Embodiments – 152nd paragraph) Examiner Note: The examiner is interpreting the destination or relay point to be the alternative route in this case.)
[…] the user heads for the destination in the alternative way […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
[…] according to the weather information., (“By analogy with the latest weather conditions” (Fukida: Description of Embodiments – 152nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 23:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 22. Horita further teaches:
[…] the one or more processors further execute instructions to […], (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] output the proposal information […], (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Fukida teaches:
The vehicle control system according to claim 22, wherein, according to the acquired weather information,, (“By analogy with the latest weather conditions” (Fukida: Description of Embodiments – 152nd paragraph))
[…] when the weather of the alternative route is determined to be clear or cloudy., (“Even if the destination is in good weather when leaving home, the weather at the destination may change suddenly on the way to the destination, resulting in a rainy state.” (Fukida: Description of Embodiments – 154th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 24:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein one or more processors further execute instructions to, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] acquire scenery information indicating scenery of the alternative route along which […], (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landmarks to be equivalent to scenery. Furthermore, the examiner is interpreting the road map data group to include scenery along a plurality of routes including an alternative route.)
[…] and not output the proposal information […], (“In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
[…] when the scenery is determined not to be fine according to the acquired scenery information in a case in which […], (“The externality recognition information data group 123 of the on-vehicle control device 10 is, for example, a collective of data related to out-of-vehicle object information, such as a detection result of an obstacle (another vehicle, a bicycle, a pedestrian, a fallen object, or the like) or a characteristic object (a traffic sign, a white line, a landmark, or the like) around the vehicle 2 acquired from the externality sensor group 50 or information (information regarding other vehicles, signal information, a traffic situation, or the like) regarding an external environment of the vehicle 2 acquired via the wireless communication unit 30.” (Horita: Description of Embodiments – 38th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the externality recognition information data group to include a status of the scenery based on the detection results of obstacles on the road.)
Horita does not teach but Fukida teaches:
[…] the user heads for the destination in the alternative way […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
[…] the user moves in the alternative way along the alternative route., (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Fukida further describes how the occupant moves along the alternative route and states “The navigation information detection / determination unit 11 of the vehicle-mounted device (navigation) 10 searches for the shortest route to the set destination including walking.” (Fukida: Description of Embodiments – 117th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the shortest route to be the alternative route in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 25:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 24. Horita further teaches:
The vehicle control system according to claim 24, wherein the one or more processors further execute instructions to, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] output the proposal information […], (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
[…] when the scenery is determined to be fine according to the acquired scenery information in a case in which […], (“The externality recognition information data group 123 of the on-vehicle control device 10 is, for example, a collective of data related to out-of-vehicle object information, such as a detection result of an obstacle (another vehicle, a bicycle, a pedestrian, a fallen object, or the like) or a characteristic object (a traffic sign, a white line, a landmark, or the like) around the vehicle 2 acquired from the externality sensor group 50 or information (information regarding other vehicles, signal information, a traffic situation, or the like) regarding an external environment of the vehicle 2 acquired via the wireless communication unit 30.” (Horita: Description of Embodiments – 38th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the externality recognition information data group to include a status of the scenery based on the detection results of obstacles on the road.)
Horita does not teach but Fukida teaches:
[…] the user moves in the alternative way along the alternative route., (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Fukida further describes how the occupant moves along the alternative route and states “The navigation information detection / determination unit 11 of the vehicle-mounted device (navigation) 10 searches for the shortest route to the set destination including walking.” (Fukida: Description of Embodiments – 117th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the shortest route to be the alternative route in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 26:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the one or more processors further execute instructions to, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] acquire sidewalk information indicating whether there is a sidewalk along the alternative route along which […], (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the road map data group to include sidewalk information along a plurality of routes including an alternative route based on road shapes and landmarks.)
[…] and output the proposal information […], (“In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
[…] when there is determined to be a sidewalk along the alternative route according to the sidewalk information., (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the road map data group to include sidewalk information along a plurality of routes including an alternative route based on road shapes and landmarks.)
Horita does not teach but Fukida teaches:
[…] the user heads for the destination in the alternative way […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 28:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the one or more processors further execute instructions to, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] output the proposal information including […], (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Shironaga teaches:
[…] both the first arrival time and the second arrival time., (“the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 30:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita does not teach but Fukida teaches:
The vehicle control system according to claim 18, wherein the alternative way is at least one way among walking, a bicycle, and a vehicle managed by a facility manager of the destination., (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Regarding Claim 31:
Horita teaches:
A vehicle control method causing a computer to perform:, (“The present invention relates to a traveling control device, an on-vehicle display device, and a traveling control system.” (Horita: Technical Field – 1st paragraph))
executing automated driving in which, (“performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
acceleration or deceleration and steering of a vehicle are controlled, (“a steering angle or an acceleration or deceleration speed is controlled” (Horita: Description of Embodiments – 62nd paragraph))
according to a surrounding situation of the vehicle;, (“based on the externality recognition information received from the externality recognition information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a present position, (“Automatic parking is considered as an example of the designation of the driving behavior by the user. When the driver automatically parks the vehicle 2, an instruction for the automatic parking is output to the traveling control system 1 via the HMI such as the on-vehicle display device 20. The on-vehicle control device 10 receives information regarding the instruction via the communication unit 130, sets mode designation information to “parking mode”, and stores the mode designation information in the storage unit 120. In step 551, the driving behavior decision unit 104 recognizes the parking mode designation by the user with reference to the mode designation information. Then, the process proceeds to step 561 and the above-described process is performed. The process returns to step 551. In a case in which the driving behavior is not designated by the user (No in step 551), it is confirmed in step 552 whether the vehicle 2 arrives at a parking schedule spot. The parking schedule spot is, for example, a final or intermediate designation set in the traveling route in the automatic driving or the like.” (Horita: Description of Embodiments – 81st-82nd paragraphs, FIG. 1, 6))
by the automated driving;, (“performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
and outputting proposal information regarding a proposal, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
wherein the vehicle is caused to arrive at the destination or the parking lot by the automated driving, (“A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2))
Horita does not teach but Fukida teaches:
a user arrives at the destination from the present position if it is assumed that the user boarding the vehicle gets off the vehicle and the user heads for the destination from the present position in an alternative way in place of movement of the vehicle;, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the in-vehicle device to present the walking route from the current position of the user/vehicle.)
to head for the destination in the alternative way to the user according to, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
after the user gets off the vehicle and heads for the destination by walking when the user accepted the proposal, got off the vehicle, and headed for the destination by walking according to the proposal information., (“The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 searches for the shortest route to the set destination including walking. Then, the navigation information detection / determination unit 11 transmits the route search result to the notification control unit 103 of the in-vehicle device (personal adaptation) 100b. In addition, the navigation information detection / determination unit 11 transmits the estimated arrival time to the set destination to the personal adaptation information selection unit 102. In addition, the navigation information detection / determination unit 11 transmits the macro traveling direction to the interest information update determination unit 110. Further, the personal adaptation information selection unit 102 transmits the transportation information narrowed down by the transportation type (including walking), boarding location, departure time zone, and boarding possibility to the notification control unit 103. Further, the personal adaptation information selection unit 102 reads out the action schedule of the passenger to be seen after using the transportation system from the personal adaptation DB 106 and transmits it to the notification control unit 103. Further, the Display display request acceptance determination unit 111 transmits a traffic jam / walking consideration shortest route notification ON signal to the notification control unit 103 in response to a switch operation from the display request SW (Display) 111a.” (Fukida: Description of Embodiments – 117th-119th paragraphs, FIG. 1-6) Examiner Note: The examiner is interpreting the user to further accept the proposal based on the role of the display request acceptance determination unit and response to a user action (a switch operation from the display request).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
acquiring a first arrival time for the vehicle, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
acquiring a second arrival time, the second arrival time being an arrival time in which, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
a comparison between the first arrival time and the second arrival time,, (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 32:
Horita teaches:
A non-transitory computer-readable storage medium that is configured to store a computer program to be executed by a computer to perform at least:, (“When each of the foregoing processes is realized by executing a predetermined operation program by the processor, information regarding an operation program, a table, a file, and the like realizing each process can be stored in a non-volatile semiconductor memory, a storage device such as a hard disk drive or a solid state drive (SSD), or a computer-readable non-transitory data storage medium” (Horita: Description of Embodiments – 186th paragraph))
execute automated driving in which, (“performs traveling control on the vehicle.” (Horita: Summary of Invention – 8th paragraph))
acceleration or deceleration and steering of a vehicle are controlled, (“a steering angle or an acceleration or deceleration speed is controlled” (Horita: Description of Embodiments – 62nd paragraph))
according to a surrounding situation of the vehicle;, (“based on the externality recognition information received from the externality recognition information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a present position by the automated driving;, (“Automatic parking is considered as an example of the designation of the driving behavior by the user. When the driver automatically parks the vehicle 2, an instruction for the automatic parking is output to the traveling control system 1 via the HMI such as the on-vehicle display device 20. The on-vehicle control device 10 receives information regarding the instruction via the communication unit 130, sets mode designation information to “parking mode”, and stores the mode designation information in the storage unit 120. In step 551, the driving behavior decision unit 104 recognizes the parking mode designation by the user with reference to the mode designation information. Then, the process proceeds to step 561 and the above-described process is performed. The process returns to step 551. In a case in which the driving behavior is not designated by the user (No in step 551), it is confirmed in step 552 whether the vehicle 2 arrives at a parking schedule spot. The parking schedule spot is, for example, a final or intermediate designation set in the traveling route in the automatic driving or the like.” (Horita: Description of Embodiments – 81st-82nd paragraphs, FIG. 1, 6))
and outputting proposal information regarding a proposal, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
wherein the vehicle is caused to arrive at the destination or the parking lot by the automated driving, (“A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2))
Horita does not teach but Fukida teaches:
a user arrives at the destination from the present position if it is assumed that the user boarding the vehicle gets off the vehicle and the user heads for the destination from the present position in an alternative way in place of movement of the vehicle;, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the in-vehicle device to present the walking route from the current position of the user/vehicle.)
to head for the destination in the alternative way to the user according to, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
after the user gets off the vehicle and heads for the destination by walking when the user accepted the proposal, got off the vehicle, and headed for the destination on the walking according to the proposal information., (“The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 searches for the shortest route to the set destination including walking. Then, the navigation information detection / determination unit 11 transmits the route search result to the notification control unit 103 of the in-vehicle device (personal adaptation) 100b. In addition, the navigation information detection / determination unit 11 transmits the estimated arrival time to the set destination to the personal adaptation information selection unit 102. In addition, the navigation information detection / determination unit 11 transmits the macro traveling direction to the interest information update determination unit 110. Further, the personal adaptation information selection unit 102 transmits the transportation information narrowed down by the transportation type (including walking), boarding location, departure time zone, and boarding possibility to the notification control unit 103. Further, the personal adaptation information selection unit 102 reads out the action schedule of the passenger to be seen after using the transportation system from the personal adaptation DB 106 and transmits it to the notification control unit 103. Further, the Display display request acceptance determination unit 111 transmits a traffic jam / walking consideration shortest route notification ON signal to the notification control unit 103 in response to a switch operation from the display request SW (Display) 111a.” (Fukida: Description of Embodiments – 117th-119th paragraphs, FIG. 1-6) Examiner Note: The examiner is interpreting the user to further accept the proposal based on the role of the display request acceptance determination unit and response to a user action (a switch operation from the display request).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
acquire a first arrival time for the vehicle, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
acquire a second arrival time, the second arrival time being an arrival time in which, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
a comparison between the first arrival time and the second arrival time,, (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 33:
Horita teaches:
An information processing device comprising:, (“information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
a memory that stores instructions;, (“a memory such as a random access memory (RAM) and executes a predetermined operation program stored in the storage unit” (Horita: Description of Embodiments – 34th paragraph))
and one or more processors that execute the instructions to:, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a present position in automated driving, (“Automatic parking is considered as an example of the designation of the driving behavior by the user. When the driver automatically parks the vehicle 2, an instruction for the automatic parking is output to the traveling control system 1 via the HMI such as the on-vehicle display device 20. The on-vehicle control device 10 receives information regarding the instruction via the communication unit 130, sets mode designation information to “parking mode”, and stores the mode designation information in the storage unit 120. In step 551, the driving behavior decision unit 104 recognizes the parking mode designation by the user with reference to the mode designation information. Then, the process proceeds to step 561 and the above-described process is performed. The process returns to step 551. In a case in which the driving behavior is not designated by the user (No in step 551), it is confirmed in step 552 whether the vehicle 2 arrives at a parking schedule spot. The parking schedule spot is, for example, a final or intermediate designation set in the traveling route in the automatic driving or the like.” (Horita: Description of Embodiments – 81st-82nd paragraphs, FIG. 1, 6))
according to a surrounding situation of the vehicle;, (“based on the externality recognition information received from the externality recognition information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
cause an output device that is configured to output proposal information regarding a proposal, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
cause the output device to output the proposal information, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Fukida teaches:
a user arrives at the destination from the present position if it is assumed that the user boarding the vehicle gets off the vehicle and the user heads for the destination from the present position in an alternative way in place of movement of the vehicle;, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the in-vehicle device to present the walking route from the current position of the user/vehicle.)
to head for the destination in the alternative way to the user according to, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
and acquire weather information indicating weather of an alternative route along which, (“The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 acquires the latest weather information of the destination or relay point from the Internet N and transmits it to the interest information update determination unit 110 of the in-vehicle device (individual adaptation) 100d. . The personal adaptation information selection unit 102 acquires the latest weather from the Internet N, the weather at the latest destination or relay location, or the latest weather condition using roadside camera images and / or the own vehicle acquired from other vehicles by inter-vehicle communication.” (Fukida: Description of Embodiments – 152nd paragraph) Examiner Note: The examiner is interpreting the destination or relay point to be the alternative route in this case.)
the user heads for the destination in the alternative way and changes the predetermined time, (“The navigation information detection / determination unit 11 of the vehicle-mounted device (navigation) 10 searches for the shortest route to the set destination including walking. Then, the navigation information detection / determination unit 11 transmits the route search result to the notification control unit 103 of the vehicle-mounted device (individual adaptation) 100b. Further, the navigation information detection / determination unit 11 transmits the estimated arrival time to the set destination to the personal adaptation information selection unit 102.” (Fukida: Description of Embodiments – 117th paragraph) Examiner Note: The examiner is interpreting the estimated arrival time to be considered the predetermined time and to be updated/changed based on the alternative shortest route (by walking in this case).)
according to the weather information., (“By analogy with the latest weather conditions” (Fukida: Description of Embodiments – 152nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
acquire a first arrival time for a vehicle, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
acquire a second arrival time, the second arrival time being an arrival time in which, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
a comparison between the first arrival time and the second arrival time,, (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
when the second arrival time, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
is a predetermined time or shorter than, (“after a predetermined time has passed” (Shironaga: Disclosure of Invention – 120th paragraph))
the first arrival time,, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Regarding Claim 34:
Horita teaches:
An information processing device comprising:, (“information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
a memory that stores instructions;, (“a memory such as a random access memory (RAM) and executes a predetermined operation program stored in the storage unit” (Horita: Description of Embodiments – 34th paragraph))
and one or more processors that execute the instructions to:, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a present position in automated driving, (“Automatic parking is considered as an example of the designation of the driving behavior by the user. When the driver automatically parks the vehicle 2, an instruction for the automatic parking is output to the traveling control system 1 via the HMI such as the on-vehicle display device 20. The on-vehicle control device 10 receives information regarding the instruction via the communication unit 130, sets mode designation information to “parking mode”, and stores the mode designation information in the storage unit 120. In step 551, the driving behavior decision unit 104 recognizes the parking mode designation by the user with reference to the mode designation information. Then, the process proceeds to step 561 and the above-described process is performed. The process returns to step 551. In a case in which the driving behavior is not designated by the user (No in step 551), it is confirmed in step 552 whether the vehicle 2 arrives at a parking schedule spot. The parking schedule spot is, for example, a final or intermediate designation set in the traveling route in the automatic driving or the like.” (Horita: Description of Embodiments – 81st-82nd paragraphs, FIG. 1, 6))
according to a surrounding situation of the vehicle;, (“based on the externality recognition information received from the externality recognition information acquisition unit” (Horita: Summary of Invention – 8th paragraph))
cause an output device that is configured to output information to output proposal information regarding a proposal, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
acquire sidewalk information indicating whether there is a sidewalk along the alternative route along which, (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the road map data group to include sidewalk information along a plurality of routes including an alternative route based on road shapes and landmarks.)
and cause the output device to output the proposal information, (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
when there is determined to be the sidewalk along the alternative route according to the sidewalk information., (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the road map data group to include sidewalk information along a plurality of routes including an alternative route based on road shapes and landmarks.)
Horita does not teach but Fukida teaches:
a user arrives at the destination from the present position if it is assumed that the user boarding the vehicle gets off the vehicle and the user heads for the destination from the present position in an alternative way in place of movement of the vehicle;, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting the in-vehicle device to present the walking route from the current position of the user/vehicle.)
to head for the destination in the alternative way to the user according to, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
the user heads for the destination in the alternative way, (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
acquire a first arrival time for a vehicle, (“a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph))
acquire a second arrival time, the second arrival time being an arrival time in which, (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
a comparison between the first arrival time and the second arrival time,, (“acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Examiner Note: The examiner is interpreting a comparison to happen between the first and second arrival time differences in order to determine the own vehicle position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).

Claim 27, 29, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Horita (U.S. Pub. No. 2017/0113686 A1) in view of Fukida (JP 2010164435 A) in further view of Shironaga (JP 2008216231 A) in even further view of Matsunaga (JP 2009213636 A).

Regarding Claim 27:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein one or more processors further execute instructions to, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] and output the proposal information […], (“In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Fukida teaches:
[…] when the user is assumed to move to the destination or the parking lot in the alternative way […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Matsunaga teaches:
[…] acquire fatigue information indicating an estimation result of fatigue of the user […], (“Conventionally, the heart rate of the driver who drives the vehicle is acquired as biometric information, and the driver's condition is estimated based on the acquired biometric information (hereinafter referred to as state estimation) to support the driver's driving. , A state estimation device for determining the degree of fatigue is known” (Matsunaga: Background Art – 2nd paragraph))
[…] when the fatigue information is determined to be equal to or less than a set value., (“and the fatigue increase state referred to here is a state in which the degree of fatigue of the occupant is higher than the predetermined threshold value.” (Matsunaga: Disclosure of Invention – 35th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Matsunaga in order to create a safe and accurate vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Matsunaga’s state estimation device as “acceleration (here, including centrifugal force) is frequently applied to the vehicle. In this way, if the driver's biometric information is acquired while the vehicle is being accelerated, the driver's biometric information is also being accelerated, and the accuracy of the acquired biometric information may be reduced.” (Matsunaga: Background Art – 3rd paragraph) Combining both Horita and Matsunaga would “enable the state estimation device to execute the state estimation even when the occupant is accelerated, and to further improve the estimation accuracy of the state estimation” (Matsunaga: Disclosure of Invention – 7th paragraph), therefore promoting and improving the overall safety of the vehicle system.
Regarding Claim 29:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
The vehicle control system according to claim 18, wherein the one or more processors further execute instructions to, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] scenery information indicating scenery of the alternative route, sidewalk information indicating whether there is a sidewalk along the alternative route, […], (“The road map data group 221 of the on-vehicle display device 20 is a collective of data related to a digital road map including information regarding a road network structure, attributes (types of roads, speed limits, movement directions, and the like), shapes (road lane shapes, intersection shapes, and the like), landmarks (traffic signs, paints on road surfaces, and the like), and the like.” (Horita: Description of Embodiments – 44th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landmarks to be equivalent to scenery. Furthermore, the examiner is interpreting the road map data group to include scenery and sidewalk information along a plurality of routes including an alternative route based on road shapes and landmarks.)
Horita does not teach but Fukida teaches:
[…] output at least one of weather information indicating weather of the alternative route along which […], (“The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 acquires the latest weather information of the destination or relay point from the Internet N and transmits it to the interest information update determination unit 110 of the in-vehicle device (individual adaptation) 100d. . The personal adaptation information selection unit 102 acquires the latest weather from the Internet N, the weather at the latest destination or relay location, or the latest weather condition using roadside camera images and / or the own vehicle acquired from other vehicles by inter-vehicle communication.” (Fukida: Description of Embodiments – 152nd paragraph) Examiner Note: The examiner is interpreting the destination or relay point to be the alternative route in this case.)
[…] the user heads for the destination in the alternative way, […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
[…] when the user is assumed to move to the destination or the parking lot in the alternative way […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Shironaga teaches:
[…] in addition to the second arrival time., (“A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Shironaga in order to create an accurate and efficient vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Shironaga’s communication system, in-vehicle machine, and transmitter in order “to prevent traffic accidents between vehicles in and near an intersection, or between a vehicle and a pedestrian” (Shironaga: Background Art – 2nd paragraph). As “it is necessary to surely stop the vehicle before the stop line provided near the intersection, and it is necessary to accurately grasp the distance from the vehicle to the stop line” (Shironaga: Disclosure of Invention – 3rd paragraph), combining both Horita and Shironaga would create “a communication system capable of specifying the position of a vehicle traveling on a road with high accuracy” (Shironaga: Technical Field – 1st paragraph).
Horita in view of Fukida in further view of Shironaga does not teach but Matsunaga teaches:
[…] and fatigue information indicating fatigue of the occupant […], (“Conventionally, the heart rate of the driver who drives the vehicle is acquired as biometric information, and the driver's condition is estimated based on the acquired biometric information (hereinafter referred to as state estimation) to support the driver's driving. , A state estimation device for determining the degree of fatigue is known” (Matsunaga: Background Art – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida in further view of Shironaga with these above aforementioned teachings from Matsunaga in order to create a safe and accurate vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Matsunaga’s state estimation device as “acceleration (here, including centrifugal force) is frequently applied to the vehicle. In this way, if the driver's biometric information is acquired while the vehicle is being accelerated, the driver's biometric information is also being accelerated, and the accuracy of the acquired biometric information may be reduced.” (Matsunaga: Background Art – 3rd paragraph) Combining both Horita and Matsunaga would “enable the state estimation device to execute the state estimation even when the occupant is accelerated, and to further improve the estimation accuracy of the state estimation” (Matsunaga: Disclosure of Invention – 7th paragraph), therefore promoting and improving the overall safety of the vehicle system.
Regarding Claim 35:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
A vehicle control system according to claim 18, wherein the one or more processors execute instructions to,, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] cause the output device to not output the proposal information to the user […], (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
[…] and cause the output device to output the proposal information to the user […], (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Fukida teaches:
[…] in a case that an alternative route is not a sidewalk, the alternative route is a route along which the user heads for the destination by walking after the user get off the vehicle or fatigue information is not determined to be equal to or less than a set value, […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
[…] when the user is assumed to move to the destination or the parking lot in the alternative way, […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
[…] in a case that the alternative route is the sidewalk […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting a sidewalk to be present on the passenger’s walking path.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Matsunaga teaches:
[…] the fatigue information indicates an estimation result of fatigue of the user […], (“Conventionally, the heart rate of the driver who drives the vehicle is acquired as biometric information, and the driver's condition is estimated based on the acquired biometric information (hereinafter referred to as state estimation) to support the driver's driving. , A state estimation device for determining the degree of fatigue is known” (Matsunaga: Background Art – 2nd paragraph))
[…] and the fatigue information is determined to be equal to or less than the set value., (“and the fatigue increase state referred to here is a state in which the degree of fatigue of the occupant is higher than the predetermined threshold value.” (Matsunaga: Disclosure of Invention – 35th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Matsunaga in order to create a safe and accurate vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Matsunaga’s state estimation device as “acceleration (here, including centrifugal force) is frequently applied to the vehicle. In this way, if the driver's biometric information is acquired while the vehicle is being accelerated, the driver's biometric information is also being accelerated, and the accuracy of the acquired biometric information may be reduced.” (Matsunaga: Background Art – 3rd paragraph) Combining both Horita and Matsunaga would “enable the state estimation device to execute the state estimation even when the occupant is accelerated, and to further improve the estimation accuracy of the state estimation” (Matsunaga: Disclosure of Invention – 7th paragraph), therefore promoting and improving the overall safety of the vehicle system.
Regarding Claim 36:
Horita in view of Fukida in further view of Shironaga as shown in the rejection above, discloses the limitations of claim 18. Horita further teaches:
A vehicle control system according to claim 18, wherein the one or more processors execute instructions to,, (“executing a predetermined operation program using a processor” (Horita: Description of Embodiments – 185th paragraph))
[…] cause the output device to not output the proposal information to the user […], (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
[…] and cause the output device to output the proposal information to the user […], (“The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1))
Horita does not teach but Fukida teaches:
[…] in a case where an alternative route is not a sidewalk, the alternative route is route along which the user heads for the destination by walking after the user get off the vehicle, fatigue information is not determined to be equal to or less than a set value, the fatigue information indicates an estimation result of fatigue of the user when the user is assumed to move to the destination or the parking lot in the alternative way, or weather of the alternative route is not sunny weather or cloudy weather, […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle.)
[…] in a case that the alternative route is the sidewalk, […], (“The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Examiner Note: The examiner is interpreting the walking to be considered the alternative way in place of movement of the vehicle. Furthermore, the examiner is interpreting a sidewalk to be present on the passenger’s walking path.)
[…] and weather of the alternative route is sunny weather or cloudy weather., (“Even if the destination is in good weather when leaving home, the weather at the destination may change suddenly on the way to the destination, resulting in a rainy state.” (Fukida: Description of Embodiments – 154th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita with these above aforementioned teachings from Fukida in order to create a user friendly and effective vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Fukida’s in-vehicle apparatus as “the necessary information may be acquired in advance using a mobile phone before departure, and a travel plan by vehicle may be made.” (Fukida: Background Information – 2nd paragraph) Therefore, “an in-vehicle device has been proposed for the convenience of occupants including the driver of a vehicle” (Fukida: Background Information – 6th paragraph), thus creating a convenient and user-friendly vehicle control and information processing system and avoiding the complication of continuously checking the mobile phone for updates or estimated times of arrival for example.
Horita in view of Fukida does not teach but Matsunaga teaches:
[…] the fatigue information is determined to be equal to or less than the set value, […], (“and the fatigue increase state referred to here is a state in which the degree of fatigue of the occupant is higher than the predetermined threshold value.” (Matsunaga: Disclosure of Invention – 35th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Horita in view of Fukida with these above aforementioned teachings from Matsunaga in order to create a safe and accurate vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Horita’s travelling control system and device and on-vehicle display device with Matsunaga’s state estimation device as “acceleration (here, including centrifugal force) is frequently applied to the vehicle. In this way, if the driver's biometric information is acquired while the vehicle is being accelerated, the driver's biometric information is also being accelerated, and the accuracy of the acquired biometric information may be reduced.” (Matsunaga: Background Art – 3rd paragraph) Combining both Horita and Matsunaga would “enable the state estimation device to execute the state estimation even when the occupant is accelerated, and to further improve the estimation accuracy of the state estimation” (Matsunaga: Disclosure of Invention – 7th paragraph), therefore promoting and improving the overall safety of the vehicle system.
Response to Arguments
The 35 U.S.C. 112(a) and 112(b) rejections set forth in the Non-Final Rejection mailed on February 1, 2022 have been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on May 2, 2022 satisfactorily overcome these rejections.
Applicant’s arguments filed on May 2, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Horita, Fukida, or Shironaga as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Shironaga mentions “a first time difference acquisition means for acquiring a first arrival time” (Shironaga: Technical Solution – 6th paragraph), addressing the Applicant’s limitation of “acquire a first arrival time for the vehicle”. Furthermore, Shironaga then states “A second time difference acquisition means for acquiring a second arrival time” (Shironaga: Technical Solution – 6th paragraph), therefore addressing the Applicant’s limitation of “acquire a second arrival time, the second arrival time being a arrival time in which”. Furthermore, Shironaga mentions “acquiring a first arrival time difference of each signal transmitted by the transmitter when reaching a first point on the road, and the first time difference acquisition means. A second time difference acquisition means for acquiring a second arrival time difference of each signal transmitted by the transmitter when arriving at a second point after passing the first point, and position information of the transmitter, the first. It is characterized by comprising a specific means for specifying the own vehicle position of the second point based on the information about the point, the first arrival time difference and the second arrival time difference.” (Shironaga: Technical Solution – 6th paragraph) Consequently, the comparison is interpreted to happen between the first and second arrival time differences in order to determine the own vehicle position. In doing so, Shironaga addresses the Applicant’s limitation of “comparison between the first arrival time and the second arrival time” as set forth in claims 18 and 31-34.
Furthermore, Horita mentions “Automatic parking is considered as an example of the designation of the driving behavior by the user. When the driver automatically parks the vehicle 2, an instruction for the automatic parking is output to the traveling control system 1 via the HMI such as the on-vehicle display device 20. The on-vehicle control device 10 receives information regarding the instruction via the communication unit 130, sets mode designation information to “parking mode”, and stores the mode designation information in the storage unit 120. In step 551, the driving behavior decision unit 104 recognizes the parking mode designation by the user with reference to the mode designation information. Then, the process proceeds to step 561 and the above-described process is performed. The process returns to step 551. In a case in which the driving behavior is not designated by the user (No in step 551), it is confirmed in step 552 whether the vehicle 2 arrives at a parking schedule spot. The parking schedule spot is, for example, a final or intermediate designation set in the traveling route in the automatic driving or the like” (Horita: Description of Embodiments – 81st-82nd paragraphs, FIG. 1, 6), addressing the Applicant’s limitation of “to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a present position”. Horita then states “performs traveling control on the vehicle” (Horita: Summary of Invention – 8th paragraph), therefore addressing the Applicant’s limitation of “by the automated driving”. Furthermore, Horita mentions “The on-vehicle display device 20 is, for example, a display device mounted on the vehicle 2 and includes a processing unit, a storage unit 220, a communication unit 230, a screen input and output unit 240, and an audio input and output unit 250. The form of the on-vehicle display device 20 is not particularly limited, but may be, for example, a navigation device or an external device such as a smartphone connected to a vehicle network by a user of the vehicle 2. The processing unit is configured to include a CPU 200 and a memory such as a RAM and executes a predetermined operation program stored in the storage unit 220 to perform a process of realizing a function of the on-vehicle display device 20. The storage unit 220 is configured to include, for example, a storage device such as an HDD, a flash memory, or a ROM and stores a program to be executed by the processing unit and a data group necessary to realize the system. In the embodiment, the storage unit 220 particularly stores programs such as a traveling route decision unit 201 that decides a route on a road map which is to be traveled by the vehicle 2 or is recommended to be traveled” (Horita: Description of Embodiments – 41st-43rd paragraph, FIG. 1), addressing the Applicant’s limitation of “and cause an output device that is configured to output information to output proposal information regarding a proposal”. Finally, Horita states “A parking mode 305 means, for example, a driving behavior state in which the vehicle 2 is parked at a predetermined location in a parking lot or on a road. In the parking mode 305, two types of traveling control, normal traveling control 350 and stopping control 351, are defined. The normal traveling control 350 is a state in which a steering angle or an acceleration or deceleration speed is controlled according to a traveling track for parking” (Horita: Description of Embodiments – 62nd paragraph, FIG. 1-2), addressing the Applicant’s limitation of “cause the vehicle to arrive at the destination or the parking lot by the automated driving” as set forth in claims 18 and 31-34.
Finally, Fukida mentions “The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off.” (Fukida: Description of Embodiments – 115th paragraph) Subsequently, the walking is interpreted as the alternative way in place of movement of the vehicle. Furthermore, the in-vehicle device is interpreted to present the walking route from the current position of the user/vehicle. In doing so, Fukida addresses the Applicant’s limitation of “a user arrives at the destination from the present position if it is assumed that the user boarding the vehicle gets off the vehicle and the user heads for the destination from the present position in an alternative way in place of movement of the vehicle”. Fukida then states “The in-vehicle device according to the second embodiment has a function of presenting a movement route including a walk to the boarding place of the transportation to the in-vehicle device according to the first embodiment, and the passenger who sees off the vehicle can see off” (Fukida: Description of Embodiments – 115th paragraph), therefore addressing the Applicant’s limitation of “to head for the destination in the alternative way to the user according to”. Finally, Fukida mentions “The navigation information detection / determination unit 11 of the in-vehicle device (navigation) 10 searches for the shortest route to the set destination including walking. Then, the navigation information detection / determination unit 11 transmits the route search result to the notification control unit 103 of the in-vehicle device (personal adaptation) 100b. In addition, the navigation information detection / determination unit 11 transmits the estimated arrival time to the set destination to the personal adaptation information selection unit 102. In addition, the navigation information detection / determination unit 11 transmits the macro traveling direction to the interest information update determination unit 110. Further, the personal adaptation information selection unit 102 transmits the transportation information narrowed down by the transportation type (including walking), boarding location, departure time zone, and boarding possibility to the notification control unit 103. Further, the personal adaptation information selection unit 102 reads out the action schedule of the passenger to be seen after using the transportation system from the personal adaptation DB 106 and transmits it to the notification control unit 103. Further, the Display display request acceptance determination unit 111 transmits a traffic jam / walking consideration shortest route notification ON signal to the notification control unit 103 in response to a switch operation from the display request SW (Display) 111a.” (Fukida: Description of Embodiments – 117th-119th paragraphs, FIG. 1-6) For instance, the user is interpreted to further accept the proposal based on the role of the display request acceptance determination unit and response to a user action (a switch operation from the display request). As a result, Fukida addresses the Applicant’s limitation of “after the user gets off the vehicle and heads for the destination by walking when the user accepted the proposal, got off the vehicle, and headed for the destination by walking according to the proposal information” as set forth in claims 18 and 31-34.
As a result, the combination of Horita, Fukida, and Shironaga addresses “acquire a first arrival time for the vehicle to arrive at a destination of the vehicle or a parking lot subsidiary to the destination from a present position by the automated driving; acquire a second arrival time, the second arrival time being a arrival time in which a user arrives at the destination from the present position if it is assumed that the user boarding the vehicle gets off the vehicle and the user heads for the destination from the present position in an alternative way in place of movement of the vehicle; and cause an output device that is configured to output information to output proposal information regarding a proposal to head for the destination in the alternative way to the user according to comparison between the first arrival time and the second arrival time, cause the vehicle to arrive at the destination or the parking lot by the automated driving after the user gets off the vehicle and heads for the destination by walking when the user accepted the proposal, got off the vehicle, and headed for the destination by walking according to the proposal information” as set forth by the Applicant in claims 18 and 31-34.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.C./Examiner, Art Unit 3667  
      
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667                                                                                                                                                                                                         
May 20, 2022